Citation Nr: 1638074	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-11 046 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating for status post right knee arthroplasty, evaluated as 30 percent disabling from March 27, 2001 to July 24, 2006; 100 percent disabling from July 24, 2006 to November 1, 2008; 30 percent disabling from November 1, 2008 to November 9, 2011; and 60 percent disabling from November 9, 2011. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1960 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for status post right total knee arthroplasty with an evaluation of 30 percent effective March 27, 2001, 100 percent, effective July 24, 2006, based on prosthetic replacement and revision, and a 30 percent rating from November 1, 2008.  In a January 2012 rating action, a 60 percent evaluation was assigned from November 9, 2011. 

Absent additional surgeries and there have been none, a 60 percent evaluation is the highest schedular rating available for a knee disability.  Therefore, the Board will focus on the appropriate rating for the period from March 2001 to July 2006 and from November 2008 to November 2011. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this regard, it is observed that earlier development would have focused on evidence addressing the service connection question, rather than the level of impairment.  As to the question of the level of impairment, the file contains a letter dated in  August 2005 from a private physician, Dr. G. Turullols.  In the letter, Dr. Turullols reported that he had known the Veteran for several years and treated him "whenever the Veteran came to California."  However, the claim file does not contain any records from Dr. Turullols other than the previously mentioned letter.  As these records could document the level of impairment present during the period on appeal, the AOJ should attempt to obtain such records and associate them with the claims file. 

Additionally, the AOJ should provide the Veteran the opportunity to identify any additional healthcare providers who had treated him for his right knee condition on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, which would primarily date from 2001 to 2006 and from 2008 to 2011, specifically any records from Dr. G. Turullols  After obtaining any necessary authorization from the Veteran, all outstanding records should be sought.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




